NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RONALD FISHER,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4248
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Charlotte County; Paul Alessandroni,
Acting Circuit Judge.

Ronald Fisher, pro se.


PER CURIAM.

             Affirmed. See Toomer v. State, 895 So. 2d 1256 (Fla. 1st DCA 2005);

Teart v. State, 866 So. 2d 145 (Fla. 1st DCA 2004); Sherwood v. State, 745 So. 2d 378

(Fla. 4th DCA 1999).


SILBERMAN, MORRIS, and SALARIO,JJ., Concur.